DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recite “the first hinge formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is used only for forming the first hinge and not for forming either the body or the first and second seal; and a second hinge joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip, and the second hinge is formed of the first material different than the second material of the first and second seal lips”. This renders the claim indefinite, since it is unclear how “the first material is used only for forming the first hinge”, but also “the second hinge is formed of the first material” (i.e. is ONLY the first hinge formed from the first material, or is the first hinge and the second hinge formed from the first material?). Appropriate correction is required. 
Claims 2-5, 7-13, 17-18, and 20 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2007-62534.
Regarding claim 1, JP2007-62534 discloses a glass run assembly that receives an associated window edge therein, the glass run assembly further including a body having a generally U-shaped conformation (See Figure 1, elements 2, 2a, and 2b) that includes a base portion (Figure 1, element 2) and first and second legs (Figure 1, elements 2a and 2b) extending from the base portion to define a cavity; at least a first seal lip (Figures 1 and 2, left element 3) extending from the body; a second seal lip (Figure 1, right element 3) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figures 1, and 2, left element 5) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip, the first hinge formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is used only for forming the first hinge and not for forming either the body or the first and second seal lips (See at least paragraphs [0010-0012]); and a second hinge (Figure 1, right element 5) joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip, and the second hinge is formed of the first material different than the second material of the first and second seal lips.  
Regarding claim 2, JP2007-62534 discloses wherein the body is formed of a different, third material than the first material of the hinge (See Figure 1, See at least paragraphs [0010-0012]).
Regarding claim 3, JP2007-62534 discloses a coating (Figure 5, elements 6 and 8) received over at least a portion of the first seal lip
Regarding claim 4, JP2007-62534 discloses wherein the body is formed of a third material different than the first material (See Figure 1, See at least paragraphs [0010-0012])
Regarding claim 5, JP2007-62534 discloses wherein the first material extends over a portion of the body in order to cover a transition between the first and third materials (This configuration is illustrated in at least Figures 2 and 5-7)
Regarding claim 7, JP2007-62534 discloses wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials (This configuration is illustrated in at least Figures 2 and 5-7).
Regarding claim 16, JP2007-62534 discloses a method of forming a glass run assembly, the method comprising: forming a body (See Figure 1, elements 2, 2a, and 2b) including providing a base portion and first and second legs (See Figure 1, elements 2, 2a, and 2b) extending from the base portion to define a cavity, further providing a first seal lip and a second seal lip (Figure 1, right and left element 3) wherein the first and second seal lips extend from the first and second legs, respectively; and incorporating a first hinge (Figure 1, left element 5) between the body and the first seal lip, where the first hinge is formed of a first material different than a second material of the seal lip (See Figure 1, See at least paragraphs [0010-0012]), and the first material has an elasticity greater than the second material and the first material is used only for forming the first hinge and not for forming either the body orU.S. Serial No. 16/056,972; filed August 07, 2018Page 5 of 6Amendment After Allowance Under 37 CFR 1.312Attorney Docket No.: CSAZ 200479US01 first seal lip (See at least paragraphs [0010-0012]), further providing a second hinge (Figure 1, right element 5) interposed between the body and the second seal lip, and forming the second hinge of the first material different than the second material of the seal lips.
Regarding claim 17, JP2007-62534 discloses covering an interface of the first hinge with the first seal lip with a coating (See Figure 7, interface between elements 3 and 5 is at least partially covered by elements 6 and 8)


Claims 1-5, 7-13, 16-17, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2007-69725
Regarding claim 1, JP2007-69725 discloses a glass run assembly that receives an associated window edge therein,  the glass run assembly further including a body (See Figures 1 and 10, considered at least elements 2, 2a, 2b) having a generally U-shaped conformation that includes a base portion (Figures 1 and 10, element 2) and first (Figures 1 and 10, considered only element 2a, or alternatively, combination of elements 2a and 5) and second legs (Figures 1 and 10, considered only element 2b, or alternatively, combination of elements 2b and 5) extending from the base portion to define a cavity; at least a first seal lip (Figures 1 and 10, considered only left element 3, or alternatively, combination of left element 3 and element 6) extending from the body; a second seal lip (Figures 1 and 10, considered only right element 3, or alternatively, combination of right element 3 and element 6) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figures 1 and 10, left element 3a) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip, the first hinge formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is 
  Regarding claim 2, JP2007-69725 discloses wherein the body is formed of a different, third material than the first material of the hinge (See at least translation paragraphs [0014-0015], [0021], and [0031-0036]).
Regarding claim 3, JP2007-69725 discloses a coating (Figures 1 and 10, element 4) received over at least a portion of the first seal lip.
Regarding claim 4, JP2007-69725 discloses wherein the body is formed of a third material different than the first material (See at least translation paragraphs [0014-0015], [0021], and [0031-0036]). 
Regarding claim 5, JP2007-69725 discloses wherein the first material extends over a portion of the body in order to cover a transition between the first and third materials (See at least Figures 1 and 10).  
Regarding claim 7, JP2007-69725 discloses wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials (See at least Figures 1 and 10).
Regarding claim 8, JP2007-69725 discloses wherein the first material has a Shore hardness of about 55A to about 75A (See paragraphs [0033-0035]).
Regarding claims 9 and 11, JP2007-69725 discloses wherein the second material is a low durometer material having a Shore hardness of about 55A to about 75A (See paragraphs [0014-0015, 0021]).
Regarding claim 10 and 12-13, JP2007-69725 discloses wherein the third material is a high durometer, dense or microdense material having a Shore hardness of about 55A to about 45D (See at least paragraphs [0014-0015], [0021], and [0031-0036]).
Regarding claim 16, JP2007-69725 discloses a method of forming a glass run assembly, the method comprising: forming a body including providing a base portion (Figures 1 and 10, element 2) and first (Figures 1 and 10, considered only element 2a, or alternatively, combination of elements 2a and 5) and second legs (Figures 1 and 10, considered only element 2b, or alternatively, combination of elements 2b and 5) extending from the base portion to define a cavity, further providing a first seal lip (Figures 1 and 10, considered only left element 3, or alternatively, combination of left element 3 and element 6) and a second seal lip (Figures 1 and 10, considered only right element 3, or alternatively, combination of right element 3 and element 6)  wherein the first and second seal lips extend from the first and second legs, respectively; and incorporating a first hinge (Figures 1 and 10, left element 3a) between the body and the first seal lip, where the first hinge is formed of a first material different than a second material of the seal lip, and the first material has an elasticity greater than the second material and the first material is used only for forming the first hinge and not for forming either the body or U.S. Serial No. 16/056,972; filed August 07, 2018Page 5 of 6Amendment After Allowance Under 37 CFR 1.312Attorney Docket No.: CSAZ 200479US01first seal lip, further providing a second hinge (Figures 1 and 10, right 
Regarding claim 17, JP2007-69725 discloses an interface of the first hinge with the first seal lip with a coating (Figure 10, at least element 4).  
Regarding claim 20, JP2007-69725 discloses using a low durometer material having a Shore hardness of about 55A to about 75A for the second material, and using a high durometer material having a Shore hardness of about 55A to about 45D for the third material (See at least paragraphs [0014-0015], [0021], and [0031-0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-62534.
Regarding claims 8-13 and 20, JP2007-62534 explicitly discloses Shore hardness ratings for the First, Second, and Third materials that include the ranges set forth in claims 8-13 and 20 (See paragraph [0010]), Although the Shore hardness ranges disclosed by JP2007-62534 are not explicitly wherein the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, wherein the . 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-62534 in view of JP2005-153817.
Regarding claim 18, although JP2007-62534 does not explicitly disclose wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge, JP2005-153817 teaches that it is known in the art to perform a method of forming a glass run assembly, the method comprising: forming a body including providing a base portion (Figures 1-2, element 12) and first and second legs (Figures 1-2, right and left element 11) extending from the base portion to define a cavity, further providing a first seal lip and a second seal lip (Figures 1-2, right and left elements 14a) wherein the first and second seal lips extend from the first and second legs, respectively; and incorporating a first hinge (Figures 1-2, right element 14a) between the body and the first seal lip, further providing a second hinge (Figures 1-2, left element 14a) interposed between the body and the second seal lip, and forming the second hinge of the first material different than the second material of the seal lips, and wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge (See at least translation paragraphs [0017], [0025], and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the weatherstrip of JP2007-62534 such that the . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-62534 in view of Roll et al. (US 8,661,736) (hereinafter Roll).
Regarding claim 15, JP2007-62534 discloses a glassrun assembly that receives an associated window edge therein, the assembly comprising: a body having a generally U-shaped conformation that includes a base portion (Figure 1, element 2) and first and second legs (Figure 1, elements 2a and 2b) extending from the base portion to define a cavity; a first seal lip (Figure 1, left element 3) and a second seal lip (Figure 1, right element 3) extending from the first and second legs of the body, respectively,; and a first hinge (Figure 1, right element 5) interposed between the first leg and the first seal lip and a second hinge (Figure 1, left element 5) interposed between the second leg and the second seal lip, and the first and second hinges are formed of a first material 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-69725 in view of JP2005-153817.
Regarding claim 18, although JP2007-69725 does not explicitly disclose wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge, JP2005-153817 teaches that it is known in the art to perform a method of forming a glass run assembly, the method comprising: forming a body including providing a base portion (Figures 1-2, element 12) and first and second legs (Figures 1-2, right and left element 11) extending from the base portion to define a cavity, further providing a first seal lip and a second seal lip (Figures 1-2, right and left elements 14a) wherein the first and second seal lips extend from the first and second legs, respectively; and incorporating a first hinge (Figures 1-2, right element 14a) between the body and the first seal lip, further providing a second hinge (Figures 1-2, left element 14a) interposed between the body and the second seal lip, and forming the second hinge of the first material different than the second material of the seal lips, and wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge (See at least translation paragraphs [0017], [0025], and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date . 


Claims 1, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roll et al. (US 8,661,736) (hereinafter Roll) in view of JP2005-153817.
Regarding Claims 1, 15, and 16, as best understood, Roll discloses a glass run assembly and method of forming a glass run assembly that receives an associated window edge therein (See Figure 2), the glass run assembly further including a body having a generally U-shaped conformation (Figure 2, considered combination of at least elements 42, 70, and 44) that includes a base portion and first and second legs (Figure 2, elements 42, 70, and 44) extending from the base portion to define a cavity; at least a first seal lip (Figure 2, element 48) extending from the body; a second seal lip (Figure 2, element 50) wherein the at least first lip and second seal lip extend from the first and 
Regarding claim 18, Roll as modified by JP2005-153817 for claim 16 above teaches wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge (See Roll, column 2, lines 32-67).  


Claims 1-5, 7-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2006/0086053) in view of JP2005-153817.
Regarding Claims 1 and 16, as best understood, Ellis discloses a glass run assembly and method of forming a glass run assembly that receives an associated window edge therein (See Figure 4), the glass run assembly further including a body having a generally U-shaped conformation (Figure 4, considered combination of at least elements 14, 16, and 18) that includes a base portion and first and second legs (Figure 4, elements 14, 16, and 18) extending from the base portion to define a cavity; at least a first seal lip (Figure 4, element 20) extending from the body; a second seal lip (Figure 4, element 22) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figure 4, considered area where element 20 flexes when contacted by window glass) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip; and a second hinge (Figure 4, considered area where element 22 flexes when contacted by window glass) joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip. Ellis does not explicitly disclose wherein the first hinge and second hinge are formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weatherstrip of Ellis such that the first and second hinge areas are formed of a first material different than a second material used to form the first, second, and third seal lips, where the first material has an elasticity greater than the second material, as taught by JP2005-153817, resulting in 
Regarding claim 2, Ellis in view of JP2005-153817 for claim 1 above teaches wherein the body is formed of a different, third material than the first material of the hinge (See Figure 4, the material of elements 20 and 16 are different).  
Regarding claim 3, Ellis discloses a coating (Figure 4, element 24) received over at least a portion of the first seal lip.  
Regarding claim 4, Ellis in view of JP2005-153817 for claim 1 above wherein the body is formed of a third material different than the first material (See Figure 4 of Ellis, and Figures 1-2 of JP2005-153817).  
Regarding claim 5, JP2005-153817 teaches wherein the first material extends over a portion of the body in order to cover a transition between the first and third materials (See Figures 1-2, the material of element 14b directly abuts and “extends over” a portion of the material of element 11). 
Regarding claim 7, JP2005-153817 teaches wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials (See Figures 1-2, the material of element 14b is considered to “cover a transition” between element 14b and element 11). 
Regarding claims 8-13 and 20, Ellis in view of JP2005-153817 does not explicitly disclose wherein the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, wherein the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and wherein the third material is a high durometer material having a Shore hardness of about 55A to about 45D, Examiner notes that configuring the weatherstrip of Ellis in view of JP2005-153817 such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would have been obvious and logical to one of ordinary skill in the art before the effective filing date of the claimed invention, since configuring the materials of Ellis in view of JP2005-153817 in a manner such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would enable the weatherstrip of Ellis in view of JP2005-153817 to function as intended, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner additionally notes that it 
Regarding claim 17, JP2005-153817 teaches an interface of the first hinge with the first seal lip with a coating. Examiner notes that the coating of Ellis would be configured in a similar manner for the combination of Ellis in view of JP2005-153817 for claims 1 and 16 above.
Regarding claim 18, JP2005-153817 discloses wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge (See Ellis, paragraphs [0026-0028], [0036], and [0046], See JP2005-153817, at least translation paragraphs [0017], [0025], and [0033]).



Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
Regarding the argument “element 3a does not function as a hinge as JP2007-69725 at paragraph [0015] describes 3a as "the base portion" of the seal lip”. Examiner disagrees, and notes that JP2007-69725 explicitly recites “when the mating member (glass) A2 comes into contact with the sealing lip 3, the sealing lip 3 bends at the base portion 3a thereof” (See paragraph [0037]). Examiner notes that element 3a clearly functions as a “hinge” for the sealing lip of JP2007-69725.
Regarding claim argument. “the element 3a is not joined to the body or to the seal lip as claimed in the present application”. Examiner disagrees, and notes that all elements of the weatherstrip of JP2007-69725 are considered to be “joined” together, either directly or indirectly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634